SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1445
CAF 11-01150
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, CARNI, AND SCONIERS, JJ.


IN THE MATTER OF THOMAS EDWARD MORRISON,
PETITIONER-RESPONDENT,

                      V                                            ORDER

JESSICA DAWN MURRAY, RESPONDENT-APPELLANT.


ERICKSON WEBB SCOLTON & HAJDU, LAKEWOOD (PAUL V. WEBB, III, OF
COUNSEL), FOR RESPONDENT-APPELLANT.

BURGETT & ROBBINS, LLP, JAMESTOWN (KENNETH M. LASKER OF COUNSEL), FOR
PETITIONER-RESPONDENT.

MYRA V. BLASIUS, ATTORNEY FOR THE CHILD, JAMESTOWN, FOR LILLIANNA R.M.


     Appeal from an order of the Family Court, Chautauqua County (Paul
G. Buchanan, A.J.), entered August 30, 2010 in a proceeding pursuant
to Family Court Act article 6. The order, inter alia, granted the
parties joint custody of their child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    December 23, 2011                   Frances E. Cafarell
                                                Clerk of the Court